Citation Nr: 1342281	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  04-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 12, 2003.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to May 12, 2003.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1977. 

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a February 2002 rating decision and December 2003 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the February 2002 rating decision, the RO assigned an increased rating of 30 percent for the Veteran's service-connected PTSD, effective July 6, 2001, and determined that entitlement to a TDIU was "moot" in the December 2003 DRO decision.  The Veteran expressed disagreement with both issues.  However, he did not express disagreement with the July 2001 effective date for the increased rating.

A November 2002 rating decision increased the assigned rating for the Veteran's PTSD to 50 percent disabling, effective July 6, 2001.  Thereafter, in a July 2003 rating decision, the RO granted a temporary evaluation of 100 percent, effective May 12, 2003 to July 1, 2003, pursuant to 38 C.F.R. § 4.29.  Finally, in a December 2003 rating decision, the RO granted a 100 percent evaluation for the service-connected PTSD, effective July 1, 2003.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As such, the issue on appeal is as listed on the title page, and the appeal continues. 

In December 2006, the Board denied an increased rating for the Veteran's service-connected PTSD, prior to May 12, 2003, and remanded the TDIU claim for additional development and adjudicative action.  The Veteran appealed the Board's December 2006 decision to the Court. 

In a June 2009 Memorandum Decision, the Court vacated the Board's December 2006 decision, and remanded the case for compliance with the terms of the memorandum decision.

In June 2010, the Board again denied a rating in excess of 50 percent for the service-connected PTSD prior to May 12, 2003, and remanded the TDIU claim for further development.  The Veteran appealed the June 2010 Board decision to the Court.  By a July 2012 memorandum decision, the Court vacated the June 2010 Board decision, and remanded the case for compliance with the terms of the memorandum decision.  

For the reasons addressed in the REMAND portion of the decision below, the Veteran's TDIU claim is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development necessary for the disposition of the issues adjudicated by this decision have been completed.

2.  During the rating period at issue, the Veteran's service-connected PTSD was manifested by feelings of isolation, nightmares, flashbacks, sleep impairment, hypervigilance, irritability, increased startle response, anxiety, panic attacks, and suicidal ideation.

3.  Prior to February 4, 2002, the symptomatology of the Veteran's service-connected PTSD was not of such severity as to constitute deficiencies in most areas, such as work, family relations, judgment, or thinking, with difficulty in adapting to stressful circumstances (including work or a worklike setting) and the inability to establish and maintain effective relationships.

4.  From February 4, 2002, the symptomatology of the Veteran's service-connected PTSD was of such severity as to constitute deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, with difficulty in adapting to stressful circumstances (including work or a worklike setting) and the inability to establish and maintain effective relationships.

5.  For the period from February 4, 2002, to May 12, 2003, the record does not reflect the Veteran's service-connected PTSD was manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD prior to February 4, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5107A, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating of no more than 70 percent for the Veteran's service-connected PTSD are met for the period from February 4, 2002, to May 12, 2003.  38 U.S.C.A. §§ 1155, 5103, 5107, 5107A, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  The Court has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent VCAA-compliant notification via a letter dated in January 2002, which is prior to the February 2002 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in July 2002, March 2005, and August 2006.  These letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information used by VA to determine disability rating(s) and effective date(s).  The Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include from his attorney, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).
In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board further notes that it concluded in the prior decisions of December 2006 and June 2010 that the duty to notify had been satisfied, and neither of the Court's memorandum decisions in this case have disagreed with that finding or noted any deficiencies in this regard.

In addition, the duty to assist the Veteran in the development of his case has been satisfied.  Various records were obtained and considered in conjunction with this case, to include reports from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding treatment records regarding the symptomatology of his service-connected PTSD for the period that is the focus of this appeal.  He was also afforded a VA examination in August 2002 which made findings as to the symptomatology of his service-connected PTSD that are consistent with the other evidence of record as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to this examination.  The examiner provided an opinion regarding the affect PTSD had upon the Veteran's occupational and social functioning to include in the form of a global assessment of functioning (GAF) score.  In making this opinion, the examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The VA examination report is probative of the PTSD claim and is adequate for resolution of this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Board notes that the focus of this appeal is the period prior to May 2003.  As such, any new examination would pertain to the Veteran's current functioning, and would not provide relevant information regarding his PTSD during the pertinent period in this case.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.  

In relevant part, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition regulations provide that when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In the context of a 70 percent rating, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Analysis

In the instant case, and for the reasons stated below, the Board finds that the Veteran's service-connected PTSD does not warrant a rating in excess of 50 percent prior to February 4, 2002; and that he is entitled to an increased staged rating of no more than 70 percent for the period from February 4, 2002, to May 12, 2003.

Initially, the Board observes that the record reflects the Veteran was evaluated on multiple occasions during the pertinent period for his PTSD.  For example, VA outpatient treatment records note that in August 2000, the Veteran reported being enraged over nothing and having "blow[-]ups" with his wife.  In January 2001, a GAF score of 55 was assigned.  At this time the Veteran was employed in the same job that he had held for several years.  He was waiting to retire from this job, as the facility at which he was employed was expected to close in the near future.  Other complaints at this time included difficulty in sleeping and resentment towards his supervisor. 

VA outpatient records from July 2001 report a GAF of 53, essentially unchanged from January 2001.  VA outpatient treatment notes also report the Veteran's continued resentment towards his supervisor as well as sleep impairment.  However, his memory and concentration were described as good.  In November 2001, it was reported that he retired from his job, after which he worked with horses and cattle on a ranch, but admitted to not having any close friends.  VA outpatient treatment notes in December 2001 also described his thought process and thought content were described as linear and goal directed.  His speech had appropriate rate, rhythm, volume.  In regard to impulse control/assault, it was noted that he was not at risk of losing his temper, but gets angry if he stops his prescribed medication.  Suicidal or homicidal ideation was denied.

In a February 2002 letter, the Veteran's spouse reported two incidents of violence, one involving chasing a bull with a shovel after the bull startled the Veteran.  She did not specify the dates that these incidents occurred.  She also described the Veteran as isolated, with no close friends. 

In February 2002 VA outpatient treatment notes, the Veteran reported that he had no current suicidal ideation.  His thought process and content were not psychotic; his judgment was intact; and his speech had appropriate rate, rhythm, and volume.  However, he was described as at risk of loss of temper.  Similar findings were noted in March and April 2002 VA outpatient treatment notes.  In addition, a treatment record dated February 4, 2002, noted that he took a shovel and went after two bulls fighting yesterday; and had frequent, impulsive rage.

The Board notes that an April 2002 VA outpatient treatment note indicates that the Veteran's scores on the Mississippi Revised Scale and the Modified PTSD Symptom Scale were suggestive of severe symptoms of PTSD.  In an undated Revised Mississippi Scale questionnaire, the Veteran indicated that it was frequently true that he had lately felt suicidal and had less close friends than he did prior to entering the war.  

A June 2002 VA clinic note reported a single thought of suicide which was abrupt in onset and subsided with self administered prescribed medication.  Also in June 2002, he reported feeling depressed after seeing the Moving Wall, which reminded him of Vietnam experiences.  In this note he reported adverse external circumstances - a drought had required extra effort in maintaining his cattle, death of one of the cattle, and a malfunction of his truck.  

VA examination in August 2002 reflects complaints of nightmares "almost every night," flashbacks, sleeplessness, increased startled response and hypervigilance.  It was noted that the Veteran was socially isolated and did not have close friends anymore.  He felt mildly paranoid if in a crowd and had anxiety attacks almost every other day.  He added that he was easily angered, moody, and occasionally saw peripheral shadows in his vision.  The Veteran reported that his only joy was working with animals.  On mental examination, the Veteran was alert and casually dressed.  He also made fair eye contact.  He was cooperative with no abnormal or involuntary movements.  His speech was of normal rate, rhythm, and productivity. His mood was dysthymic, and his affect was somewhat restricted, but of normal intensity.  His thought process and thought content were goal directed without any looseness of associations or flight of ideas.  There was no apparent response to internal stimuli.  The Veteran's insight and judgment were good.  His cognition was grossly intact as well.  The impression was PTSD with a GAF score of 53. 

In VA outpatient treatment records dated in February 2003, the Veteran reported that at some time in the past, he had twice thought of suicide with a firearm, but with no current plans.  A mental status report from this same month reported a history of "suicidality," and he was assigned a GAF score of 45.  In May 2003 the Veteran was admitted to a PTSD day care program and the Veteran was assigned a GAF score of 38. 

In March 2005, the Social Security Administration concluded that the Veteran had been disabled since December 1, 2001.  The determination was based on the Veteran's physical and psychiatric disabilities.  The primary diagnosis was his service-connected PTSD, while the secondary diagnosis was coronary artery disease (CAD).

Prior to February 4, 2002, the GAF scores assigned to the Veteran were in the 51 to 60 range, which indicates no more than moderate symptoms or moderate occupational and social impairment.  This also reflects his panic attacks did not rise to the level of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively contemplated by the 70 percent rating criteria.  Further, this is consistent with the other evidence of record.  

The Board acknowledges that the Veteran had no close friends during this period.  However, while 38 C.F.R. § 4.126(b) requires the Board to consider the extent of social impairment, it also mandates that the evaluation shall not be solely assigned on the basis of social impairment.  The Board also notes that despite the problems caused by his PTSD, the Veteran maintained an effective marital relationship from 1991 through 2002.  As such, his PTSD resulted in the inability to establish and maintain effective relationships.  

The Board further finds that the anecdotal evidence does not indicate he had the type of occupational/work deficiency contemplated by the 70 percent criteria prior to February 4, 2002.  For example, even though the Veteran expressed resentment towards his supervisor in the January 2001 records, he was also able to be successfully employed in that occupation for several years.  The record also reflects he retired in 2001 due to the facility in which he worked closing down.  Since his retirement in 2001 to at least February 2003, the record indicates that he was in the occupation of raising cattle.  There was no indication of any stressful circumstances or difficulties with this occupation to at least February 4, 2002.  Similarly, while the work setting from which the Veteran retired in 2001 was described by him as stressful, there is no indication of difficulty adapting to that situation. 

The record also does not indicate the type of deficiency in thinking or judgment contemplated by the criteria for a 70 percent rating prior to February 4, 2002.  For example, the July 2001 VA outpatient treatment records described his memory and concentration as good.  Subsequent VA outpatient treatment records from February, March, and April 2002 found his thought process and content were not psychotic, and his judgment was intact.  The August 2002 VA examination found his thought process and thought content were goal directed without any looseness of associations or flight of ideas; and his insight and judgment were good.

VA outpatient treatment records from December 2001 also noted that the Veteran was not at risk of losing his temper.  Further, even though there were references to anger, there was no indication of impaired impulse control with periods of violence prior to February 4, 2002.  His spouse reported two incidents of violence in a February 2002 letter, one involving chasing a bull with a shovel after the bull startled the Veteran.  There does not appear to be any reference to suicidal ideation in the records for the period from July 6, 2001, to February 4, 2002, either.  

In view of the foregoing, the Board finds that prior to February 4, 2002, the symptomatology of the Veteran's service-connected PTSD was not of such severity as to constitute deficiencies in most areas, such as work, family relations, judgment, or thinking, with difficulty in adapting to stressful circumstances (including work or a worklike setting), suicidal ideation,  impaired impulse control (such as unprovoked irritability with periods of violence), and the inability to establish and maintain effective relationships.  Thus, he does not satisfy the schedular criteria for a rating in excess of 50 percent prior to that date.

Treatment records dated February 4, 2002, note that the incident with the bulls occurred the day before.  This appears to be the first indication of the type of impaired impulse control contemplated by the 70 percent criteria.  These records also note that he was at risk for loss of temper.  Subsequent treatment records, to include those dated in March, April, May, and June 2002 note that he attended therapy sessions focusing on anger management issues.  As such, it was factually ascertainable from that date that he had the type of impaired impulse control with periods of violence contemplated by the criteria for a 70 percent rating.  

Regarding the Veteran's level of occupational and social impairment during this period, the Board notes that the Veteran continued to work raising cattle to at least February 2003.  However, the record does indicate difficulty in adapting to stressful circumstances in this worklike setting since at least February 4, 2002.  As already noted, noted that he took a shovel and went after two bulls fighting yesterday; and had frequent, impulsive rage.  This is further reflected by the fact that the April 2002 VA treatment record which indicated that the Veteran's scores on the Mississippi Revised Scale and the Modified PTSD Symptom Scale were suggestive of severe symptoms of PTSD.  Moreover, the June 2002 VA treatment record reported adverse external circumstances - a drought had required extra effort in maintaining his cattle, death of one of the cattle, and a malfunction of his truck.  It was noted that he had considerable stress with the draught, but that his primary stress was the Moving Wall, and that he had an episode of suicidal ideation.  

The fact that the record reflects difficulty in adapting to stressful circumstances in this worklike setting since at least February 4, 2002, indicates a deterioration of his overall occupational and social functioning, to the point that when the next GAF score appears in the record in February 2003, the Veteran was assigned a score of 45 indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  As such, this more nearly approximates the type of deficiencies in most areas contemplated by the 70 percent rating than not.  Moreover, the Board finds it significant that the record indicates that the Veteran's level of occupational and social functioning continued to decline from this point as demonstrated by the fact that he was subsequently admitted to a PTSD day care program in May 2003, was assigned a GAF score of 38, and was found to be entitled to a 100 percent rating from May 2003.  Therefore, the Board finds that the symptoms noted in the record from February 4, 2002, indicate that it was factually ascertainable at that time that the symptomatology of the Veteran's service-connected PTSD was of such severity as to constitute deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, with difficulty in adapting to stressful circumstances (including work or a worklike setting) and the inability to establish and maintain effective relationships.  Thus, he was entitled to a rating of at least 70 percent from that date.

The Board further finds that, for the period from February 4, 2002, to May 12, 2003, the record does not reflect the Veteran's service-connected PTSD was manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  No such symptoms are demonstrated in the evidence of record for this period, nor is it indicated by the GAF scores assigned.

For these reasons, the Board finds that the Veteran is entitled to an increased "staged" rating of no more than 70 percent for the period from February 4, 2002, to May 12, 2003.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  As detailed above, to the extent the symptomatology of the Veteran's PTSD was not specifically referenced in the rating criteria, pursuant to Mauerhan, supra, and Vazquez-Claudio, supra, the Board took into account the affect all of his symptoms have upon his functional ability particularly the extent of occupational and social impairment to include whether they result in deficiencies in most areas to include those referenced in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD, and referral for consideration of extraschedular rating for the disability itself is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the issue of entitlement to a TDIU prior to May 12, 2003, is recognized as being part of the appellate claim, and is addressed in the REMAND portion of the decision below.

ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD prior to February 4, 2002, is denied.

Entitlement to a "staged" rating of no more than 70 percent for service-connected PTSD is granted for the period from February 4, 2002, to May 12, 2003, subject to the law and regulations governing the payment of monetary benefits.


REMAND

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For the period prior to May 12, 2003, the Veteran was service-connected for his PTSD, as well as residuals of right ring finger fracture, evaluated as noncompensable.  He was also service-connected for diabetes mellitus, but from March 11, 2005, which is after the period in question.  As such, it was previously determined that he did not satisfy the schedular requirements for consideration of a TDIU.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a) , such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Therefore, the Board remanded this case for such extraschedular consideration.

The Board observes that there has been changes to the Veteran's overall VA compensation for the period prior to May 12, 2003, since the matter was last remanded in June 2010.  For example, as detailed above, the Board has determined that the Veteran is entitled to a 70 percent rating for his PTSD for the period from February 4, 2002, to May 12, 2003.  Thus, he does satisfy the schedular criteria for consideration of a TDIU.  However, as this development was not adjudicated below, it appears that a remand is required to address the matter in the first instance.  

In this case, the record reflects the case was referred to the Director of the Compensation and Pension Service for consideration of a TDIU prior to May 12, 2003, on an extraschedular basis.  A March 2012 VA memorandum from the Director concluded that no such benefit was warranted, and a Supplemental Statement of the Case (SSOC) was promulgated in April 2012.  However, by a June 2012 rating decision, service connection was established for CAD, evaluated as 10 percent disabling, effective from July 6, 2001.  The record does not reflect the Veteran disagreed with either this initial rating or the effective date thereof.  Nevertheless, he did have an additional disability that had to be considered as to whether a TDIU was warranted.  

As a result of the 10 percent rating for the CAD, the Veteran's overall combined rating for the period prior to May 12, 2003, was 60 percent, which was still less than the schedular requirement for consideration of TDIU.  The case was once again referred to the Director of the Compensation and Pension Service for consideration of a TDIU prior to May 12, 2003, on an extraschedular basis.  A new VA memorandum was subsequently promulgated in November 2012, again denying such a benefit.  However, the record available for the Board's review does not reflect an SSOC was promulgated on this matter as required by 38 C.F.R. § 19.31.  Moreover, in its June 2010 remand directives, the Board specifically stated that an SSOC was to be promulgated if the TDIU claim was not granted.

In view of the foregoing, the Board finds that a remand is required in order for an SSOC to be promulgated on the TDIU claim in light of the November 2012 VA memorandum from the Director of Compensation and Pension Service, as well as the Board's action in this decision finding that a 70 percent rating is warranted from February 4, 2002.  The Veteran should also be provided with the opportunity to provide additional evidence and argument in support of his TDIU claim while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he can submit additional evidence in support of his TDIU claim, such as lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected disabilities and the impact of these conditions on his ability to work.

2.  After completing any additional development deemed necessary, readjudicate the issue entitlement to a TDIU prior to May 12, 2003, based upon the additional evidence added to the records assembled for appellate review to include the November 2012 VA memorandum from the Director of Compensation and Pension Service and the Board's decision that a 70 percent rating was warranted from February 4, 2002.  

3.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a SSOC which addresses all of the evidence obtained after the last SSOC in April 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


